Citation Nr: 0415853	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The veteran and his 
representative appeared before a Decision Review Officer at a 
hearing at the RO in April 2002 and before the undersigned 
Veterans Law Judge at a hearing at the RO in July 2003.  

In April 2000, the veteran filed a claim to recognize his 
granddaughter, KRS, as a dependent child for purposes of VA 
benefits.  While the RO discussed this claim with a staff 
member of a Congressional office in August 2000, the RO has 
not adjudicated this claim.  At the April 2002 hearing, the 
veteran raised the issue of service connection for anemia.  
These issues are referred to the RO.


FINDING OF FACT

The veteran's residuals of a hemorrhoidectomy are manifested 
by persistent bleeding and secondary anemia.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
residuals of a hemorrhoidectomy are met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7336 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
only after the December 2000 rating action was promulgated 
did the AOJ, on July 21, 2003, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  See Pelegrini, 17 Vet. App. at 420; 
38 C.F.R. § 3.159(b)(1) (2003).  

The RO provided the veteran a statement of the case (SOC) in 
December 2001 and supplemental statements of the case 
(SSOC's) in July 2002 that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  These gave notice as to the 
evidence generally needed to substantiate his claim.  The RO 
wrote to the veteran in July 2003 regarding the notification 
of the passage of the VCAA and the obligations of VA with 
respect to the duty to assist and duty to notify regarding 
the information and evidence necessary to substantiate his 
claim.  Specifically, the veteran was notified that VA has a 
duty to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran was notified that VA 
would make reasonable efforts to obtain all relevant 
evidence, such as private medical records, and that VA would 
make as many requests as necessary to obtain records from 
Federal agencies.  The RO asked the veteran to advise VA if 
there were any additional information or evidence that he 
wanted VA to attempt to obtain and to submit copies of any 
relevant evidence in his possession and that he could obtain 
any relevant evidence himself.

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim as soon as possible, preferable with a certain 
date, 30 days, from the date of the July 2003 letter.  The RO 
also indicated that any additional information or evidence 
should be submitted within one year from the date of the 
letter in order for VA to pay benefits from the date VA 
received the claim, if it is determined the veteran is 
entitled to VA benefits.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112) (permits VA to 
adjudicate a claim within a year of receipt.)  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 14 Vet. App. at 
419.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to an appellant.  Id. at 419-20 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on July 21, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the July 
22, 2003, Board hearing, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In particular, 
the veteran submitted relevant evidence at the July 2003 
Board hearing. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Here, the RO obtained the veteran's VA outpatient treatment 
records and the submitted private medical records.  
Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the AOJ.  Every possible avenue of assistance 
has been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased evaluation

During a November 2000 VA examination, the veteran denied 
having any current bleeding or perianal masses.  Physical 
examination revealed very small, palpable internal 
hemorrhoids.  There were no rectal masses, and the stool was 
hema negative.  The diagnosis was internal hemorrhoids.

In a January 2002 statement, Dr. Gonzalez stated that the 
veteran was anemic and opined that the veteran's anemia was 
secondary to bleeding from internal hemorrhoids.

At a July 2002 VA examination, the veteran reported that he 
had bright red blood per the rectum with every bowel 
movement.  It was noted that he was currently anemic.  
Physical examination found a right anterior hemorrhoid and a 
left lateral hemorrhoid, with the latter being grade two to 
three.  The stool was guaiac negative, and there were no 
present signs of fissure.  

In a July 2003 statement, Dr. Douglas reported that the 
veteran was hospitalized for multiple medical problems, 
including gastrointestinal bleeding, and that during the 
hospitalization, he underwent an upper gastrointestinal 
endoscopy and colonoscopy.  Dr. Douglas stated that a 
duodenal ulcer was found, which required coagulation to 
control bleeding, and that hemorrhoids and a solitary 
diverticulum of the colon were also found.  Dr. Douglas 
indicated that the veteran had had no more black or tarry 
stools, but that he continued to have intermittent episodes 
of bright red blood per the rectum, which appeared to be 
related to hemorrhoids.

In statements and testimony, the veteran reported that he 
continued to experience rectal bleeding with bowel movements, 
had weakness and fatigue, and was anemic.  The veteran 
testified that his physician attributed these problems to his 
hemorrhoids.
   
Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  In the evaluation of 
service-connected disabilities, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating that accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The RO has evaluated the veteran's service-connected 
residuals of a hemorrhoidectomy under Diagnostic Code 7336.  
According to this Diagnostic Code, evidence of mild or 
moderate symptomatology warrants the assignment of a zero 
percent disability rating.  Evidence of large or thrombotic 
hemorrhoids that are irreducible with excessive redundant 
tissue evidencing frequent recurrences warrants the 
assignment of a 10 percent disability rating.  A 20 percent 
disability rating requires evidence of hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).  
The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  Those changes 
pertain to diagnostic codes unrelated to the evaluation of 
the veteran's service-connected disability and consequently 
have no bearing on the veteran's case.

The July 2002 VA examination revealed a right anterior 
hemorrhoid and a left lateral hemorrhoid, with the latter 
being grade two to three.  Dr. Gonzales attributed the 
veteran's anemia to bleeding from his internal hemorrhoids.  
Additionally, the veteran reported at the July 2002 VA 
examination that he had rectal bleeding with every bowel 
movement.  The veteran is competent to report the frequency 
of his symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(2) (2003).  In his July 2003 
statement, Dr. Douglas noted that the veteran underwent a 
colonoscopy during a hospitalization regarding 
gastrointestinal bleeding.  However, Dr. Douglas attributed 
the veteran's rectal bleeding to his hemorrhoids. 
Additionally, Dr. Douglas noted that the veteran continued to 
have rectal bleeding.  Therefore, based on the medical 
evidence of secondary anemia and rectal bleeding due to 
hemorrhoids along with the veteran's report of persistent 
rectal bleeding and resovling doubt in the veteran's favor, 
the Board finds that the evidence supports a 20 percent 
evaluation.  

The Board has considered the application of other Diagnostic 
Codes.  However, the Board does not find that other 
Diagnostic Codes are for application as Diagnostic Code 7336 
pertains specifically to hemorrhoids, the service-connected 
disability at issue in this case.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  
Here, the Schedule does not provide for a rating higher than 
20 percent for the service-connected residuals of a 
hemorrhoidectomy.  However, the evidence does not show that 
the service-connected residuals of a hemorrhoidectomy 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.


ORDER

An increased disability evaluation of 20 percent for 
residuals of a hemorrhoidectomy is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



